OPINION OF
THE COURT.
The complainant filed his bill against the defendant, to restrain him from infringing his patent right. The complainant, in connection with his brother, now deceased, claims the invention of a new and useful improvement in the application of hydraulic power, by methods of combining percussion with re-action, applied and exemplified in the forms of machinery which they mention. The defendant, in his answer, denied the infringement, and also the right of the plaintiff as stated in his bill. At the hearing it was proved by two witnesses, introduced by the complainant, that the water wheel used by the defendant was the same in principle, as that claimed by the plaintiff. *1133Anfl one of the witnesses says that he heard the defendant say, he expected to pay Parker for his improvement
[For other eases involving this patent, see Oases Nos. 10.738, 10,731, 10,733,10,740,10,749,. 10,727, 10,725, 10,748, 10,726, 10,737.]
Several of the witnesses called hy the defendant, say, that the improvement claimed by the plaintiff was of no value. That the power is derived merely from the weight of the water, and that there is nothing new in the invention. Under this conflict of the testimony, the court referred the matter to C. P. Buckingham, Esquire, who was directed, at the request of either party, to witness such experiments as may he made in relation to the improvements claimed, and that he shall take such further testimony as may be requested. due notice being given. And that he report the result of his experiments and his opinion in relation to the following matters: First — Whether the invention claimed is new or useful; and should he so find, that he state the particulars in which it is new, and wherein consists its utility. Secondly — Whether the complainant’s patent is valid; and if not, the reason of its invalidity. It may be proper here to remark that these directions were framed by the counsel, and the impropriety of this one was not noticed by the court, until the report of the master was made. The object was to have a report on all matters connected with the subject, which either party desired. But the validity of the patent, upon its face, was a matter of construction for the court Thirdly — Whether the invention claimed by the defendant, or the water wheel made, vended or used by him, is an infringement on complainant’s rights under his patent; and if so, wherein. Fourthly — The amount of damages, etc.
Under these directions the master reported, “the particulars in which this part of the Invention is claimed to be new, are, the position of the shaft (being horizontal) and the number of wheels attached thereto. That its utility consists in the convenience of attaching the shaft directly to the saw without the intervention of gearing; in avoiding friction by placing the wheels in pairs, so that the water shall press equally each way in a direction parallel with the shaft, and in permitting the power of a low head, as applied to the same shaft, to be increased to the utmost extent of the supply of water, by increasing the number of pairs of wheels.” “The next particular of the invention claimed, consists of the concentric cylinders, and the manner of supporting them." And he reports that no evidence was adduced to show that this part of the invention was not new, and he says there can be no doubt of its utility. The next particular of the invention claimed is, “the spouts which conduct the water into the wheels from the penstock, and their spiral terminations between the cylinders.” And this the master reports is both new and useful. Another part of the invention claimed by the complainant is, a contrivance “for applying the principle-of vortical or circular motion of the water tore-action wheels now in use.” This, he says, is both new and useful. He reported favorably of the patent, that the defendant had infringed it, and he estimated the damages at $75.
Exceptions were taken to the report, and argued, but no additional testimony was offered. As to the infringement, the master reports, “the improvements claimed by the-plaintiff, in the summing up of his specifications are, ‘the peculiar form of the buckets, and the double spiral scroll placed between-them.’ The specification itself, however, describes the wheels as placed in pairs on a horizontal shaft; and the scroll as being placed in a concave resembling an ogee. The spiral scroll, the combination of the wheels and the-concave, are all of them, undoubtedly infringements on the rights of the complainant, under his patent.” This is the opinion of the-master, who is understood to be practically acquainted with machinery, and especially with the kind of machinery involved in this inquiry. And his opinion being formed from actual examination and experiments, it is entitled to great weight. Indeed, there is no evidence in the case which can create any doubt in the mind of the court, as to its entire accuracy.
The novelty of the invention has been called in question by the counsel, and a reference-is made to the Dictionary of Arts and Sciences (page 2010), under the head of “Mill”; and to other treatises on mechanics, but, we think, without success. We think the invention of complainant Is different in principle from any structure referred to. And we can not doubt, from the evidence and the models exhibited,, that by the combination described, a great increase of power is gained over any other-machinery before used for a similar purpose. The contrivances show great ingenuity and an intimate acquaintance with hydraulics. From the evidence, and our reflection on the subject, we are impressed with the great value of the invention, with its novelty in combination, and with the high merit of the-patentees in bringing into practical operation so great an improvement in hydraulic power. We therefore enjoin the defendant from further making, using or vending re-action water wheels, to be used in the manner of those heretofore made by him, or any other infringing of the exclusive privileges of the-complainant, etc., and that within twenty days the defendant pay the costs of this suit, etc.